Foster, J.
Fifty years ago, a predecessor in title to the defendant purchased a tract of land containing about sixty acres, described as lying in the town of Brownville, in the county of Piscataquis, and bounded on the east by the shore of Schoodic Lake. Instead of the east line of Brownville being on the shore of the lake, it was in fact three or four rods west of the shore of Schoodic Lake, thereby leaving a strip of land along the westerly shore about three rods in width by eighteen in length, lying in another township. That is the subject of this controversy.
The title to this small strip was not in the grantor at the time of the conveyance, and consequently did not pass to the defendant’s predecessor although embraced within the boundaries of his deed.
The plaintiffs have a record title to this strip of land which is described in their writ, and lying between the east line of the *319town of Brownville and the shore of the lake. The defendant has a record title to all of the sixty acre purchase which lies ■within the town of Bi’ownville.
The defendant claims title to the strip in controversy by disseizin.
The jury found for the defendant, and the case comes to this court on exceptions and a motion to set aside the verdict.
Fora clearer understanding of the position which the parties assume upon the questions involved, it may be stated in general terms, that Daniel Howard, whom we have mentioned as the defendant’s predecessor in title, cleared and cultivated the westerly half part of this sixty acre purchase, and built a barn on the west side of the lot which was occupied by him while he lived in Brownville, and that he built a log house on the same side of the lot and lived in it for some years, and after that in a house built on a lot just west of and adjacent to his lot; that the cleared land, consisting of field and pasture, extended about one half the distance from ’ his west line to the shore of the lake ; then there was a strip of wood-land of about sixty to one hundred rods in width between the cleared land and the town line of Brownville ; then adjoining that came the strip in controversy of about three rods in width which was also woods.
At the trial, the plaintiffs contended that as the defendant’s predecessors in title occupied and were in possession of the land west of and adjacent to the piece of wood-land in dispute as owners thereof under a good title, they could not acquire title to a piece of wood-land by disseizin even by actual occupation of cleared land and wood-land adjacent thereto, unless the land so actually occupied was occupied adversely, and that § 10, c. 105, B. S., does not apply to this piece of land in question.
That statute reads thus : "To constitute a disseizin, or such exclusive and adverse possession of lands as to bar or limit the right of the true owner thereof to recover them, such lands need not be surrounded with fences or rendered inaccessible by water ; but it is sufficent, if the possession, occupation, and improvement are open, notorious, and comporting with the ordinary management of a farm ; although that part of the same, which *320composes the wood-land belonging to such farm and used therewith as a wood-lot, is not so inclosed.”
The court ruled otherwise than as claimed by the plaintiffs, saying : "If I should give the ruling which the plaintiffs desire, it would take the case away from you, therefore I am going to rule the other way, and I am going to say and rule that the defendant, if the facts justify it, may come within the principle of that exception read to you from the statute, although he himself owned his field, and owned his pasture, and owned wood-land in connection with it, providing this land in dispute, being also a wood-lot, he also held and used, occupied as a wood-lot, in connection with his other property. I am not sure, at all, that I am right in my ruling, but you are to take it and accept it as right.” :
We feel that, by this instruction, too broad a construction was given to the terms of a statute which was enacted for the purpose of extending the doctrine of constructive disseizin by a disseizor in possession without claim of title. We think that the final clause of the section referred to was made and intended to apply to a case where the disseizor was occupying and using a woodlot in connection with land or a farm which he was also occupying and using adversely : and that it was not intended to apply to a case where a person enters upon land of which he holds title, and all his visible acts of ownership are done upon that land, and thereby acquire title to a tract of wood-land although it may be contiguous to such land. It could not have been the intention of this statute to extend the doctrine of constructive disseizin thus far so as to acquire title to wood-land, or such as may be used as a wood-lot, unless it be a part of the farm which is occupied and used adversely. The language of the statute is not to be extended beyond its plain and obvious meaning. The object of this statute was to modify the strict rules of the common law' in relation to disseizin, or such exclusive and adverse possession of lands as to bar or limit the right of the true owner thereof to recover them, by dispensing with the necessity of fences, or other obstructions, and rendering possession and occupancy sufficient evidence of ah adverse *321intent of the party holding it, (in the absence of other testimony establishing its true nature) if the possession, occupation and improvement are open, notorious, and comporting with the ordinary management of a farm," although that part of the same, which composes the woodland belonging to such farm and used therewith as a wood-lot, is not so inclosed.”
While the statute in question in terms obviates the necessity of fences, and provides what shall be deemed sufficient evidence of the adverse intent of the party holding it, it also extends this constructive disseizin or adverse character of the possession to that part of the land or farm which is a " part of the same ” and which "composes the wood-land belonging to such farm and used therewith as a wood-lot.” So that if a person is occupying a farm and in connection with it a wood-lot, used as such, although not inclosed with fences, it being an appendage to the farm, the benefit of this principle is extended to him.
But the statute does not, either in express terms or by implication, extend this doctrine of constructive disseizin to wood-land unless it is a part of the farm thus adversely occupied and used in connection with it as a wood-lot.
Where it is no part of the farm adversely occupied,— where the title to the farm is in the person occupying and in possession of it, — then, although such wood-land may lie contiguous to it, in order to acquire title to such wood-land, there must be such actual use and occupation of it, and of such unequivocal character, as will reasonably indicate to the owner visiting the pi’emises during the statutory period, that instead of such use and occupation suggesting only occasional trespasses, they unmistakably indicate an asserted exclusive appropriation . and ownership. The acts must be such as to leave no reason to inquire about intention, so notorious that the owner may be presumed to have knowledge that the occupancy is adverse. This is the common-law doctrine in relation to disseizin as settled by numerous decisions. Worcester v. Lord. 56 Maine, 265, 269; Roberts v. Richards, 84 Maine, 1, 10; Morse v. Williams, 62 Maine, 446; Tilton v. Hunter, 24 Maine, 29, 32; Prop. Ken. Purchase v. Laboree, 2 Maine, 275, 286, 287, 288.
*322The law does not to undertake to determine what particular acts of occupation are necessary in order to acquire a title by adverse possession. Eastern R. R. v. Allen, 135 Mass. 13, 16. Every case must be decided by its own peculiar circumstances.
• This land in controversy was wild and uncultivated, and although it lay contiguous to the defendant’s farm, it was not a "part of the same.”
The error in the ruling consisted in applying the statute where the common-law doctrine of adverse possession should-have been given. The jury might well find that there had been a possession sufficient to vest a title in the defendant, and his predecessors in title, under the statute', while insufficient by the doctrine of the common law. See Brackett v. Persons Unknown, 53 Maine, 228, 232; Prop. Ken. Pur. v. Laboree, supra.
As this question becomes vital to the decision of the case, it is unnecessary to consider the other positions of counsel, or the motion to set aside the verdict. Exceptions sustained.